Citation Nr: 0711119	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for residuals 
of a left foot bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel







INTRODUCTION

The appellant had active military service from July 1999 to 
July 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO granted service connection and assigned an 
initial, 0 percent (noncompensable) rating for residuals of 
left foot bunionectomy, effective July 20, 2003 (the day 
following the appellant's discharge from service).  The 
appellant filed a Notice of Disagreement (NOD) in November 
2003 and the RO issued a Statement of the Case (SOC) in 
January 2004.  The appellant filed a substantive appeal (via 
a VA Form 9 Appeal to the Board of Veterans' Appeals) in 
February 2004.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for left foot 
bunionectomy, the Board has characterized the claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  
 
In August 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for further development 
and adjudication.  After accomplishing the requested 
development, the AMC continued the denial of an initial, 
compensable rating for residuals of a left foot bunionectomy 
(as reflected in a December 2006 SSOC), and returned the 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the July 20, 2003 effective date of the grant of 
service connection, the veteran's residuals of a left foot 
bunionectomy have included pain and loss of motion in her 
left first metatarsophalangeal and interphalangeal joints.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for residuals 
of a left foot bunionectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5280 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in the January 2004 SOC, the RO set forth the 
schedular criteria for all higher ratings for hallux valgus, 
as well as the criteria for invoking the procedures for 
assignment of a higher rating on an extra-schedular basis.  
Following remand, an August 2006 AMC letter also provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for an initial, 
compensable rating for left foot bunionectomy, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The August 2006 AMC letter also informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
the appellant was afforded opportunity to respond to each 
notice identified above, the December 2006 SSOC reflects 
readjudication of the claim after issuance of the notice 
described above.  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of fully compliant VCAA notification followed 
by readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and an August 2003 VA examination 
report.  The veteran did not identify any post-service VA or 
private treatment for her service-connected left foot 
disability.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), are both required.  See 
Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the initial, noncompensable 
rating for the veteran's residuals of left foot bunionectomy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280. 

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus, if severe, equivalent to 
amputation of the great toe or if operated upon with 
resection of the metatarsal head.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.


Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial, compensable rating for the veteran's service-
connected left foot bunionectomy have not been met at any 
time since the July 20, 2003 effective date of the grant of 
service connection for that disability.

Service medical records reveal that the veteran had a left 
foot bunionectomy in July 2000.  After continued complaints 
of numbness and pain with prolonged standing, additional 
service treatment notes indicate that she had revision of the 
left foot bunionectomy in July 2001 characterized as a 
Waterman-Greene bunionectomy.  

On August 2003 VA orthopedic evaluation, the veteran 
complained of occasional pain, especially with lengthy 
walking which does not limit her activities except that it 
does prevent her from wearing high heel shoes.  She also 
indicated that she has occasional tingling in the great toe 
with lengthy standing.  In his August 2003 report, the 
examiner notes that the veteran's foot appears normal with 
normal motion of the ankle.  He further details that the 
joints of the first ray are straight without any varus or 
valgus deviation and the joints of the big toe, both the 
metatarsophalangeal joint and the interphalangeal joint, 
demonstrate extension of about half normal and flexion of 
about 20 percent normal.  The examiner lists a diagnosis of 
status post bunionectomy with good repair and minimal 
symptoms. 

Objective medical findings do not show that the veteran's 
left foot bunionectomy residuals are severe or equivalent to 
amputation of the great toe.  While the August 2003 VA 
examiner noted some limitation of motion in the veteran's 
left great toe joint as well as her subjective complaints of 
pain and occasional tingling in that area, he specifically 
characterized her left foot bunionectomy residuals as minimal 
in his report.  In addition, competent medical evidence does 
not indicate that the either of the veteran's left 
bunionectomy procedures involved resection of the metatarsal 
head.

The Board acknowledges that the veteran has asserted that she 
has pain, stiffness, swelling, and tingling in the left great 
toe, especially with lengthy walking or standing.  However, 
notwithstanding the appellant's assertions as to her 
functional limitations resulting from her service-connected 
left foot bunionectomy residuals, competent medical evidence 
clearly reflects only subjective complaints of pain with 
minimal, if any, objective evidence of associated functional 
loss.  Further, objective medical findings did not include 
pain on motion..  On August 2003 VA examination, the veteran 
specifically indicated that her complaints of pain did not 
limit her activities, only the type of shoes she can wear.  
Given the minimal objective findings, and considering the 
appellant's own assertions, no higher rating, on this basis, 
is warranted.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board also finds that an initial, compensable rating 
cannot be assigned pursuant to any other potentially 
applicable rating criteria.  

Alternatively, the appellant's left foot disability could be 
rated under Diagnostic Code 5284, for residuals of foot 
injury.  Under that diagnostic code, moderate disability 
warrants a 10 percent rating, moderately severe disability 
warrants a 20 percent rating, and severe disability warrants 
a 30 percent rating.  A 40 percent disability evaluation will 
be assigned for actual loss of use of the foot.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

While objective medical findings detail that the veteran's 
service-connected disability residuals include pain and loss 
of great toe motion, evidence indicates that she has retained 
significant left foot function.  As noted above, the August 
2003 VA examiner specifically characterized the veteran's 
left foot bunionectomy residuals as minimal.  These findings 
indicate that the veteran's disability does not rise to the 
level of moderate disability under Diagnostic Code 5284.  

Moreover, in the absence of any evidence of, or disability 
comparable to, acquired flatfoot, weak foot, claw foot (pes 
cavus), metatarsalgia, hammer toes, or malunion or non-union 
of the tarsal or metatarsal bones, Diagnostic Codes 5276 to 
5283 are not applicable.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's service-connected left foot bunionectomy has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited to in 
the January 2004 SOC).  In this regard, the Board notes that 
the veteran's disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability has warranted frequent 
periods of hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds there is no 
basis for staged rating, pursuant to Fenderson, and that the 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for residuals of a left foot 
bunionectomy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


